Citation Nr: 1412576	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to August 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010 and September 2013, the Board remanded this case for further development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary with respect to the Veteran's claim of entitlement to service connection for hypertension.  Specifically, a supplemental medical opinion is necessary.

The Veteran has argued that his in-service blood pressure readings suggest prehypertension.  He has submitted medical treatise evidence from the Mayo Clinic which defines prehypertension as diastolic pressure from 80 to 89 millimeters of mercury (mmHg).  At the time of his October 1955 entrance examination, the Veteran's blood pressure was 146/80 mmHg.  Other in service blood pressure readings were as follows: 120/80 mmHg (December 1957), 136/78 mmHg (August 1962), 134/86 mmHg (August 1965), 128/88 mmHg (October 1966), 132/94 mmHg (September 1968).  At the time of his June 1970 separation examination, the Veteran's blood pressure was 130/82 mmHg.

The January 2011 VA examiner opined that the Veteran's current hypertension was less likely than not incurred in or caused by the Veteran's military service.  The VA examiner reiterated this finding in a May 2011 addendum opinion, specifically noting that the Veteran did not have hypertension during his active military service, the Veteran was not treated within one year of his discharge, and that Agent Orange is not a recognized cause of hypertension.  

In its September 2013 remand, the Board determined that this opinion was insufficient because it did not address the Veteran's contention that he had prehypertension in service which had since become hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from basing decisions on its own unsubstantiated medical conclusions).  Noting that the Veteran's diastolic pressure reading at entrance was in the 80 to 89 mmHg range, the Board remanded the claim for a supplemental medical opinion.  Specifically, the examiner was asked to address the likelihood that the Veteran's blood pressure reading of 146/80 mmHg at the time of his entrance demonstrated preexisting prehypertension, and, if so, the likelihood that this preexisting prehypertension was aggravated beyond its natural progression by the Veteran's active duty service.  In addition, the examiner was asked to address whether the heightened blood pressure readings in service suggested prehypertension, and, if so, the likelihood that the Veteran's current hypertension is related to the in-service prehypertension.  The examiner was explicitly instructed to provide a rationale for each opinion reached.  

Pursuant to the Board's September 2013 remand instructions, a VA supplemental medical opinion was obtained in October 2013.  The examiner opined that the Veteran's blood pressure reading of 146/80 mmHg at his service entrance did show preexisting prehypertension, as it was in the range for prehypertension.  The examiner explained that prehypertension was defined as blood pressure which is slightly elevated but does not fulfill the criteria for hypertension, but that is likely to turn into hypertension unless the individual makes lifestyle changes to lower blood pressure such as losing weight, exercising regularly, consuming less salt, avoiding drinking alcohol in excess, and eating a healthier diet.  However, the examiner also opined that the Veteran's preexisting hypertension was not aggravated beyond the natural progression by his active duty service, as his blood pressure readings during active duty service remained generally in the range of prehypertension, although the reading taken at his separation from service was "somewhat better."  The examiner explained that the Veteran's blood pressure during active duty service "fluctuated somewhat" but still fulfilled the criteria for prehypertension.  Curiously, however, the examiner then concluded that "current hypertension is not related to in service prehypertension."  In support of this conclusion, the examiner stated that prehypertension existed prior to military service and remained present, following the natural progression for the disorder, during and after military service, and that the Veteran was not diagnosed as having hypertension until 1978, eight years after service separation.  The examiner emphasized that this was in spite of the Veteran's weight gain (which is known to adversely affect blood pressure) of 55 pounds between his entry into service in 1955 and his separation from service in 1970.

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the opinion offered by the October 2013 VA examiner is inadequate, as it contradicts itself.  Specifically, the Board's September 2013 remand instructed the examiner to address whether the heightened blood pressure readings in service suggested prehypertension, and, if so, the likelihood that the Veteran's current hypertension was related to the in-service prehypertension.  In the October 2013 examination report, the examiner opined that the heightened in-service blood pressure readings did indeed represent prehypertension, and further explained that that prehypertension was likely to turn into hypertension unless the individual made lifestyle changes to lower his blood pressure such as losing weight, exercising regularly, eating a healthier diet, etc.  Furthermore, the examiner emphasized that the Veteran gained 55 pounds during his time in service, indicating that he did not make lifestyle changes to lower his blood pressure such as losing weight, and that he later developed hypertension following his separation from service.  However, the examiner then concluded that the Veteran's "current hypertension is not related to in service prehypertension," which seems to directly contradict the earlier statement that prehypertension is "likely" to develop into hypertension unless lifestyle changes to lower blood pressure are made.  Because of the contradictory nature of the VA examination report, the Board finds that a remand is required for clarification.

Accordingly, the case is REMANDED for the following action:

1. Forward this claims folder to the examiner who provided the October 2013 VA opinion for the purpose of obtaining an addendum opinion.  If she is unavailable, another qualified healthcare professional may review the record and provide the necessary opinions.  If necessary, schedule the Veteran for another VA examination.  This examiner should specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension is related to the documented in-service prehypertension.  In providing this opinion, the examiner is asked to specifically reference the findings of the October 2013 report, to include that the Veteran's in-service blood pressure readings represented prehypertension, that prehypertension is likely to turn into hypertension unless the individual makes lifestyle changes to lower blood pressure such as losing weight, that the Veteran gained 55 pounds during his time in service, and that he later developed hypertension following his separation from service.  

The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a complete rationale for each opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

3.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



